Citation Nr: 9924174	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disease, to 
include hypertension, atrial fibrillation and congestive 
heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945 and was a prisoner of war of the German 
Government from July 1944 to May 1945.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues certified for appellate consideration in this case 
include the issue of entitlement to an increased evaluation 
for post-traumatic stress disorder.  However, in October 
1998, after a rating decision increased his rating to 50 
percent, the veteran advised the RO that he wished to cancel 
his hearing because he was happy with his current rating.  
Although his representative has subsequently addressed the 
issue, there is no evidence that the veteran has reopened 
this claim.  Accordingly, this issue is no longer before the 
Board, and the appeal is limited to consideration of the 
issue listed on the title page.


REMAND

The veteran filed a claim for heart disease in August 1996.  
This issue was denied by rating decisions dated in December 
1996 and January 1997, and the veteran was notified of the 
denial on January 7, 1997.  A notice of disagreement was 
received on this issue by VA on December 18, 1997.  A 
statement of the case was issued on January 7, 1998, which 
included a cover letter that notified the veteran that he 
needed to file his substantive appeal within 60 days from the 
date of the notification letter or within the remainder, if 
any, of the one year period from the date of the letter 
notifying the veteran of the rating decision denial.  A 
substantive appeal was received by VA on March 26, 1998, 
which was not within the previously noted appeal period.  
Although the December 1996 denial of the issue of entitlement 
to service connection for heart disease was not timely 
appealed, the RO has not provided the veteran with the laws 
and regulations on the submission of new and material 
evidence needed to reopen the veteran's claim for heart 
disease, to include hypertension, atrial fibrillation, and 
congestive heart failure.  

In light of the above and to ensure full compliance with due 
process requirements, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
heart disease, to include hypertension, atrial fibrillation, 
and congestive heart failure is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should attempt to obtain all 
records noted by the veteran that are not 
currently on file.

2.  After the above has been completed, 
the RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim for entitlement to service 
connection for heart disease, to include 
hypertension, atrial fibrillation, and 
congestive heart failure.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
statement of the case, which should 
include the pertinent VA law and 
regulations on finality, and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


 

